UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 12, 2015 STELLAR BIOTECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada 000-54598 N/A (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 332 E. Scott Street Port Hueneme, California 93041 (Address of principal executive offices) (Zip Code) (805) 488-2800 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Representatives of Stellar Biotechnologies, Inc. (the “Company”) will be conducting meetings with investors beginning January 12, 2015, and will also be presenting at the 7th Annual Biotech ShowcaseTM conference in San Francisco. A copy of the corporate presentation is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1,is furnished pursuant to Item 7.01 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01Financial Statements and Exhibits. Exhibit No. Description January 2015 Corporate Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stellar Biotechnologies, Inc. Date: January 12, 2015 By: /s/ Kathi Niffenegger Name: Kathi Niffenegger Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description January 2015 Corporate Presentation.
